1 2 Statements contained in this presentation which are not historical facts are forward-looking statements. These forward-looking statements and all other statements that may be contained in this presentation that are not historical facts are subject to a number of risks and uncertainties, and actual results may differ materially than those forecasted. Such forward- looking statements are estimates reflecting the best judgment of Teche Holding Company’s management based upon currently available information. Certain factors which could affect the accuracy of such forward-looking statements are identified in the public filings made by Teche Holding Company with the Securities and Exchange Commission, and forward-looking statements contained herein, or other public statements of Teche Holding Company or its management should be considered in light of those factors.Teche does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. Results of Fiscal Year 2010 and FYTD Fiscal Year Ends September 30th Superior Results…FY10 and FYTD11 4 Investment Perspective 5 Investment Perspective Median 1.7% Note: No Reported Dividends for 5 GSBC Banks Closing Prices 4/29/11 Investment Perspective Closing Prices 4/29/11 Median 13.5x Note: Nine GSBC Banks Reported Losses Leadership Strong Balance Sheet Solid Credit Quality Superior Results Steady Economy Shareholder Value Superior Results…FY10 and FYTD11 9 SMARTGROWTH STRATEGY WELL-EXECUTED FOR 15 YEARS 10 Strong Balance Sheet Solid Credit Quality Superior Results Steady Economy Shareholder Value SmartGrowth 11 Strong Balance Sheet Solid Credit Quality Superior Results Steady Economy Shareholder Value Checking Savings MMA Time SmartGrowth Loans 12 Strong Balance Sheet Solid Credit Quality Superior Results Steady Economy Shareholder Value STRATEGIC GROWTH 9 YEAR CAGR 17.3% PROFITABLE
